           Case 5:20-cv-00185-JFL Document 121 Filed 07/20/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

RAMONA KENNEDY and                  :
RODNEY KENNEDY,                     :
              Plaintiffs,            :
                                     :
            v.                       :                     No. 5:20-cv-00185
                                     :
ETHICON, INC. and JOHNSON &          :
JOHNSON,                             :
                   Defendants.       :
____________________________________

                                          ORDER

      AND NOW, this 20th day of July, 2020, for the reasons set forth in the Opinion issued

this date, IT IS HEREBY ORDERED THAT:

      1.       Defendants’ motion for summary judgment, ECF No. 71, is GRANTED.

      2.       The parties’ motions in limine filed at ECF Nos. 89-98, 100-113, are

               DISMISSED, as moot.

      2.       This case is CLOSED.



                                                    BY THE COURT:



                                                    /s/ Joseph F. Leeson, Jr.__________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




                                               1
                                            070720
